Citation Nr: 9919387	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-08 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  The propriety of the initial rating assigned for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 1970 
and from April 1976 to April 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective from November 18, 1992.  

In June 1996, the veteran filed a claim for TDIU.  In a 
February 1998 rating decision, the RO increased the 
evaluation of the veteran's service-connected PTSD to 30 
percent disabling effective from February 5, 1997.  The RO 
failed to adjudicate the TDIU issue.

In an April 1998 statement, the veteran complained that his 
PTSD prevented him from obtaining gainful employment.  In 
June 1998, the RO issued a Statement of the Case which 
included the PTSD issue as well as the TDIU issue.  Later in 
June 1998, the veteran submitted a Substantive Appeal which 
addressed both issues.  Thus, both issues are currently in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124 
(1996).  

In November 1998, the veteran testified at a video conference 
hearing before the undersigned Member of the Board.  



REMAND

As noted above, in the April 1996 rating decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
rating effective from November 18, 1992.  In a statement 
received by the RO in July 1996, the veteran expressed 
disagreement with the 10 percent evaluation.  In February 
1998, the RO increased the rating for the PTSD to 30 percent 
disabling effective from February 5, 1997.  

A Statement of the Case, which was not issued until June 
1998, incorrectly indicated that the February 1998 rating 
decision was the decision from which the veteran appealed.  
Clearly, the July 1996 statement from the veteran was a 
Notice of Disagreement.  See 38 C.F.R.§ 20.201 (1996).  
Indeed, written on the July 1996 statement is a note dated in 
October 1996, apparently from an RO adjudicator, which 
states, "SOC deferred for add'l records that have been 
requested."  Thus, it appears that the RO considered the 
statement to be a Notice of Disagreement.  Given the 
veteran's "clear desire to contest the result" (see 
38 C.F.R. § 20.201) of the April 1996 decision, it is the 
initial rating assigned for the service-connected PTSD that 
is in appellate status.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Effective on November 7, 1996, 38 C.F.R. § 4.132 was 
redesignated as 38 C.F.R. § 4.130 which included new rating 
criteria for psychiatric disorders.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Where, as here, the rating criteria change during 
the course of an appeal, the RO must provide both the new and 
old rating criteria.  See 38 C.F.R. § 19.29(b) (1998).  The 
Statement of the Case provided only the new rating criteria.  
However, it is appropriate that consideration under the 
revised rating schedule criteria, as in this case, not be 
undertaken before such criteria became effective.   The Court 
of Appeals for Veterans Claims, addressing a similar matter, 
stated that the effective date rule contained in 38 U.S.C. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law, since the Secretary's legal obligation to 
apply the effective date of the revised regulations prevents 
the application, prior to that date, of the liberalizing law 
rule stated in Karnas.  Rhodan v. West, 12 Vet.App. 55 
(1998).  

Finally, at his November 1998 hearing, the veteran stated 
that he received regular treatment at the VA medical facility 
in Durham, North Carolina.  He indicated that his condition 
was worsening, as the dosage of his medication had recently 
been increased.  As such, the RO should arrange for another 
VA psychiatric examination to assess the severity of the 
veteran's PTSD.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since June 1997 for 
PTSD.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  The RO should 
obtain all of the veteran's mental health 
records from the VA medical facility in 
Durham, North Carolina.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of the veteran's PTSD.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a Global Assessment of 
Functioning (GAF) score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  The psychiatrist must identify 
the frequency and severity of all 
findings associated with the PTSD, and 
enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner should offer an opinion as 
to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  
Consideration should be given to the 
assignment of "staged" ratings, 
pursuant to Fenderson, supra, and to the 
evaluation of the psychiatric disorder 
under both the old and new criteria, 
after the effective date of the revisions 
to the applicable diagnostic code.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


